Citation Nr: 1803399	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for status post fusion of cervical spine from C3-C6 with compression fracture of C5 in excess of 30 percent disabling.

2. Entitlement to an evaluation for compression fracture L1 vertebral body in excess of 10 percent prior to February 20, 2012 and in excess of 20 percent thereafter.

3. Entitlement to an evaluation for right upper extremity radiculopathy in excess of 20 percent disabling prior to April 10, 2013 and in excess of 40 percent disabling thereafter.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to October 1, 2009 and from February 20, 2012.





REPRESENTATION

Appellant represented by:	Christa McGill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) in December 2009 and July 2012. In November 2015, these issues were previously remanded by a Veterans Law Judge (VLJ) no longer with the Board; it has since been reassigned to the undersigned.

In May 2011, the Veteran testified at a RO hearing before a Decision Review Officer; in November 2014 he testified at a Board hearing before the VLJ who previously remanded these issues. Transcripts of both hearings are in the record. 

The VLJ who presided at a hearing must participate in the decision on the claim. 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017). Because the VLJ who presided over the November 2014 Board hearing is no longer with the Board, the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case. In May 2017, such offer was mailed to the Veteran's most recent address on file and to his representative; neither has subsequently requested a new hearing. Consequently, the Board finds that the Veteran has waived his right to such hearing and will proceed with adjudication.

The Veteran has been granted entitlement to TDIU from October 1, 2009 to February 20, 2012. The RO deemed TDIU moot as of February 20, 2012 because the Veteran had a 100 percent combined rating effective February 20, 2012 (at the time). See July 2013 supplemental statement of the case (SSOC). In November 2015, the Board limited the matter of TDIU to prior to May 17, 2011 for the same reason. However, TDIU is not moot when a Veteran has merely a combined rating of 100 percent, rather than an individual 100 percent rating for a single disability. See Bradley v. Peake, 22 Vet. App. 280 (2008). Accordingly, because the Veteran has only a combined 100 percent rating, the issue of TDIU is still before the Board.

Although the Veteran's formal claim for TDIU was received in October 2009, a TDIU rating is inherent in any claim for an increased rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran originally filed for an increased rating of his cervical spine disability in August 2009, and the record indicates that the Veteran's service-connected disabilities may have prevented him from working during the entire appeal period. As a result, the issue has been characterized to reflect that the relevant appeal period includes both the time prior to October 1, 2009 and from February 20, 2012.

The issue of entitlement to an increased rating for status post fusion of cervical spine, compression fracture L1 vertebral body, and radiculopathy of the right upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities of status post fusion of cervical spine from C3-C6 with compression fracture of C5, radiculopathy of the left ulnar nerve, and radiculopathy of the left lower extremity result from a single accident during service.

2. The Veteran's cervical spine disability has prevented him for securing and following substantially gainful employment from August 27, 2008 to September 30, 2009 and from February 20, 2012.


CONCLUSION OF LAW

The criteria for entitlement to TDIU from August 27, 2008 to September 30, 2009 and from February 20, 2012 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.1, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of notice and assistance requirements on this matter. Any notice or duty to assist omission is harmless.

II. TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). For the purpose of determining entitlement to a schedular TDIU, disabilities resulting from a common etiology or resulting from a single accident are considered as one disability. Id.

A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(o). In addition, when the matter of entitlement to TDIU is raised by the record in any claim for increase, such matter becomes part of the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009), as is the case here.

The Veteran's service-connected disabilities of status post fusion of cervical spine from C3-C6 with compression fracture of C5, radiculopathy of the left ulnar nerve, and radiculopathy of the left lower extremity are the result of an in-service diving accident that affected the Veteran's cervical and lumbar spine. Radiculopathy of the left ulnar nerve and the left lower extremity were both opined to have resulted from those spine injuries. See September 2011 VA cervical spine examination and February 2012 VA lumbar spine examination. As a result, the Veteran meets the schedular requirements to be entitled to TDIU.

The competent and credible evidence of record reflects that the Veteran stopped working in March 2008 due to the pain and medicine he was taking for his cervical spine disability. Such difficulty with the Veteran's neck has continued to the present. See, e.g., May 2013 VA spine examination ("The [V]eteran cannot perform tasks that require frequent turning of the head."). Although the Veteran worked from March 2008 until February 2009, the preponderance of the evidence reflects such work was sporadic in nature and that he was otherwise required to miss significant periods of work due to his cervical spine disability. As a result, the Veteran's work from March 2008 is not considered substantially gainful.

The Veteran filed his claim for an increased rating for his cervical spine disability on August 27, 2009; therefore, the relevant time period is from August 27, 2008. Because the evidence reflects an inability to secure and follow substantially gainful employment from August 27, 2008 to September 30, 2009 and from February 20, 2012, TDIU is warranted.


ORDER

Entitlement to TDIU from August 27, 2008 to September 30, 2009 and from February 20, 2012 is granted.


REMAND

A remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

Cervical spine

The Veteran has stated that he should be assigned a rating for his cervical spine pursuant to the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. See 38 C.F.R. § 4.71a. Indeed, the Veteran was diagnosed with IVDS by his VA treating physician, Dr. A. Nogo, MD, see July 2011 correspondence, and during a September 2011 VA examination. However, the May 2013 VA examiner stated that the Veteran did not have IVDS and thereafter did not opine as to whether the Veteran had any incapacitating episodes. This is inconsistent with the record and an explanation as to the change in diagnosis was not provided. At the very least, an opinion should be sought as to whether the Veteran has recently had any incapacitating episodes. Remand for a new VA examination to resolve inconsistencies in the record and obtain an opinion as to incapacitating episodes is necessary. Barr v. Nicholson, 21 Vet. App. 303 (2007).
 



Lumbar spine

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA spine examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, remand for a new VA spine examination is necessary.

The February 2012 VA examiner diagnosed IVDS in the Veteran's lumbar spine, whereas the May 2013 VA examiner did not. As a result, there are inconsistencies in the record and the new examiner should opine as to whether the Veteran has had any incapacitating episodes.

Radiculopathy of right upper extremity

The Veteran's radiculopathy matter is inextricably intertwined with his cervical spine matter. As a result, adjudication of this claim is deferred.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from October 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected cervical and lumbar spine disabilities. The examiner must indicate that he or she reviewed the entire record in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed. In addition, the examiner should respond to the following:

(a) For both the cervical spine and lumbar spine, if the examiner does not diagnose IVDS, he or she should explain why and discuss the previous diagnoses of IVDS by Dr. Nogo (for the cervical spine) and the September 2011 and February 2012 VA examiners.

(b) Regardless of whether the examiner diagnoses IVDS in either the cervical or lumbar spine, the examiner must opine as the duration of incapacitating episodes (defined as requiring bed rest prescribed by a physician and treatment by a physician) the Veteran has experienced within the past year for both the cervical and lumbar spine. If possible and appropriate, a retrospective opinion as to the duration of incapacitating episodes during the appeal period should also be provided.

For the lumbar spine disability, range of motion studies should include active and passive motion, and weight-bearing and non-weight-bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


